                                UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                               DOCKET NO. 3:18-cv-00080-MOC-DSC

    HARVEY SMITH,                                                      )
                                                                       )
                             Plaintiff,                                )
                                                                       )
    Vs.                                                                )                     ORDER
                                                                       )
    CHARTER COMMUNICATIONS ,                                           )
                                                                       )
                            Defendant.                                 )


          THIS MATTER is before the Court on review of a Memorandum and Recommendation

issued in this matter. In the Memorandum and Recommendation, the Honorable David S. Cayer,

United States Magistrate Judge, advised the parties of the right to file objections within 14 days

(plus three days for service by mail, as plaintiff is proceeding pro se), all in accordance with 28

U.S.C. § 636(b)(1)(c). Objections have been filed within the time allowed.1

    I.    Applicable Standard

          The Federal Magistrates Act of 1979, as amended, provides that “a district court shall make

a de novo determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Camby v. Davis, 718 F.2d

198, 200 (4th Cir. 1983). However, “when objections to strictly legal issues are raised and no

factual issues are challenged, de novo review of the record may be dispensed with.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Similarly, de novo review is not required by the statute

“when a party makes general or conclusory objections that do not direct the court to a specific



1
  The Court notes its delay in reaching this matter and advises the parties that, while the issues were first considered
in October 2018, an error in filing occurred which was not caught until the preliminary CJRA Report was published
in March 2019. The Court apologizes for the delay and any inconvenience.

                                                           1
error in Judge Cayer’s proposed findings and recommendations.” Id. Moreover, the statute does

not on its face require any review at all of issues that are not the subject of an objection. Thomas

v. Arn, 474 U.S. 140, 149 (1985); Camby, 718 F.2d at 200. Nonetheless, a district judge is

responsible for the final determination and outcome of the case, and accordingly the Court has

conducted a careful review of Judge Cayer’s recommendation.

II.    Background

       This action arises from an employment dispute between plaintiff, Harvey Smith, and his

employer, Charter Communications. In his Complaint, Mr. Smith alleged Charter leadership has

engaged in a pattern of discriminatory, harassing, and retaliatory conduct since approximately

February 2015. He claims such behavior prevented him from moving forward or laterally within

the company, caused an altercation that lead to his suspension in November 2016, and ultimately

brought about his termination on March 21, 2017. In all, the Complaint contained six (6) claims

based on Title VII of the Civil Rights Act (“Title VII”) and the Americans with Disabilities Act

(“ADA”). Charter denied these allegations. On June 5, 2018, the parties participated in a mediated

settlement conference using the district’s Pro Se Settlement Assistance Program. The outcome of

the mediation was an impasse. Plaintiff has since attempted to amend his Complaint twice and

defendant has filed a Motion to Dismiss.

       On August 27, 2018, Magistrate Judge David S. Cayer issued a Memorandum and

Recommendation (#26) in which he concluded that Defendant’s Motion for Partial Dismissal of

the First Amended Complaint and Motion to Dismiss the Second Amended Complaint (#21)

should be granted. Plaintiff has filed an Objection to Memorandum and Recommendations (#29).




                                                 2
Defendant has filed a Response in Opposition to Plaintiff’s Objection (#32).2 The Court has

carefully considered each objection and conducted a de novo review of the recommendations to

which objection has been made.

III.    Discussion

        A.       Claims Contained in the First Amended Complaint

        The Court is mindful of the latitude extended to the pleadings of pro se litigants. Haines

v. Kerner, 404 U.S. 519, 520 (1972) (holding courts should construe a pro se petitioner’s inartful

pleading liberally). Courts cannot, however, act as the pro se plaintiff’s advocate or develop claims

which the plaintiff failed to raise clearly on the face of his complaint. Gordon v. Leeke, 574 F.2d

1147, 1152 (4th Cir. 1978) (recognizing that district courts are not expected to assume the role of

advocate for the pro se plaintiff).

        While it is clear from plaintiff’s Objection that he disagrees with Judge Cayer’s

recommendation that this action be partially dismissed, the objections are at best general or

conclusory objections that mirror plaintiff’s earlier pleadings and do not direct this Court to any

precise error committed by Judge Cayer. As such, the Court is not able to address any specific

objections to the magistrate judge’s recommendation, directly. But being mindful of the latitude

extended to pro se litigants and the Court’s duty to review the magistrate judge’s recommendation

de novo, the Court has carefully considered plaintiff’s contentions and construed his pleadings

liberally.

        Following the unsuccessful mediation, plaintiff filed a Motion to Amend (#14) seeking

leave from the Court to add claims for libel, slander, IIED, tortious interference with prospective



2
  Plaintiff also filed a Motion to Strike Defendant’s Affirmative Defenses (#28) on August 30, 2018. Defendant
filed a Response in Opposition to Plaintiff’s Motion to Strike (#30) on September 13, 2018. The Court will issue a
decision on that Motion separately.

                                                         3
advantage, assault, and interference and retaliation under FMLA. Due to the passage of time,

plaintiff could have amended his pleadings only with leave of the Court. Fed.R.Civ.P. 15(a)(2).

Judge Cayer granted the Motion as to claims for defamation and FMLA interference and retaliation

but denied it in all other respects because the proposed Amended Complaint did not state facts

sufficient to support such claims. The Court instructed Plaintiff to file an Amended Complaint

within fifteen (15) days of the Order, making the deadline to amend August 1, 2018.

       Despite being granted leave to include FMLA claims, plaintiff’s First Amended Complaint

included no FMLA claims, but attempted to assert claims for which leave had not been granted,

including claims under Section 1981, the North Carolina Civil Rights Act, IIED, NIED, and

punitive damages. The only claim contained in the First Amended Complaint for which leave to

amend had been granted was plaintiff’s claim for libel. Thus, the only new claim plaintiff has

properly asserted is his claim for libel. The Court fully concurs in Judge Cayer’s determination

that the only new claim plaintiff has properly asserted is one for libel.

       B.      Abandonment of Claims Asserted in the Original Complaint

       More problematic, plaintiff also failed to reassert the six claims under Title VII and the

ADA from his initial Complaint in his First Amended Complaint. Arguing that the claims in the

original Complaint should be dismissed, defendant argued in its Reply in Support of its Motion to

Dismiss (#25), as follows:

       Plaintiff’s First Amended Complaint fails to include any allegations regarding
       FMLA interference or retaliation and fails to re-allege any of the six Title VII and
       ADA claims Plaintiff asserted in his initial Complaint. Accordingly, those claims
       must also be dismissed as no longer before the Court. See Young v. City of Mt.
       Ranier, 238 F.3d 567, 573 (4th Cir. 2001) (“The general rule … is that an amended
       pleaded supersedes the original pleading, rendering the original pleading of no
       effect. Thus, if an amended complaint omits claims in the original complaint, the
       plaintiff has waived those omitted claims”).

Reply (#25) at 1. While defendant quite properly cited the Court to Young as the controlling law,

                                                  4
the part of the quote drawn from that decision that was omitted through ellipsis left out the phrase

“as stated above.” Had that been included, the reader would have been alerted to reference the

rule as it was more completely stated earlier in that decision. That earlier, complete statement of

the rule provided that “[a]s a general rule, an amended pleading ordinarily supersedes the original

and renders it of no legal effect.” Id. at 572 (emphasis added; internal citations and quotation marks

omitted). The use of the adverb “ordinarily” in that earlier statement of law instructs this Court

that the “general rule” is not as absolute as the later statement might suggest.                            The word

“ordinarily” suggests to this Court that the rule would be applicable where, as in Young, the

abandonment is counseled, and perhaps inapplicable where the plaintiff is proceeding pro se and

has not been advised by a court of the requirement of bringing forward any colorable claims from

the original complaint either through incorporation or restatement. While it is fair to see why the

magistrate judge recommended taking this course of action based on the argument of the defense,

this Court’s reading of Young suggests a different approach, which the Court will now discuss.

                  1.       Amendments

         Plaintiff’s allegations have been far from organized or eloquent. He has filed four

documents captioned “Motion to Amend” (or some variation thereof), only two of which were

actual motions. Another two pleadings captioned as “Motions” were properly deemed by Judge

Cayer as First and Second Amended Complaints, as each contained the elements of a Complaint

and in no manner resembled a Motion. Overall, plaintiff has attempted to assert around 14 to 15

claims ranging from discrimination and retaliation to defamation and other tortious conduct.3




3
 This tally includes claims contained in the original Complaint, First Amended Complaint, and attempted Second
Amended Complaint. Although the Court acknowledges that the Second Amended Complaint was untimely filed
and, therefore, the claims contained therein were never properly asserted, the Court counted any new claims
contained in this late filing that plaintiff had not already asserted in previous pleadings to emphasize plaintiff has
attempted to assert many claims throughout the course of this action.

                                                           5
However, if the Court were to adopt the M&R, the only claim that would remain would be a

supplemental state law claim for libel.

        Plaintiff’s First Amended Complaint failed to either restate or incorporate by reference the

six claims under Title VII and the ADA that were contained in his original Complaint. There are

no indicia that this was intentionally done by plaintiff, especially since these claims were not

subject to a Motion to Dismiss but were answered by the defendant. See Answer (#7). It is equally

troubling that despite having been granted leave to assert a claim under the FMLA, plaintiff failed

to include that claim in his First Amended Complaint. Given the contradictory nature of plaintiff’s

actions and the ardent nature of his filings to date, it is hard to find that plaintiff intentionally

abandoned his claims under Title VII, the ADA, and FMLA.

               2.      Treatment of Pro Se Litigants in the Fourth Circuit

        While the Fourth Circuit has clearly held that an amended pleading ordinarily supersedes

the original complaint, Young, 238 F.3d at 572, the Fourth Circuit has not directly addressed

whether there is an exception to the general rule for pro se litigants who have not been advised of

the abandonment pitfall. However, review of the treatment of pro se pleadings in the Fourth Circuit

suggests that the exception envisioned by the word “ordinarily” would include missteps by pro se

litigants.

        In the Fourth Circuit, pleadings by pro se litigants must be liberally construed. See Kerr v.

Marshall Univ. Bd. of Governors, 824 F.3d 62, 72 (4th Cir. 2016) (reiterating federal courts’ well-

settled obligation to liberally construe a pro se complaint); Jehovah v. Clarke, 798 F.3d 169, 176

(4th Cir. 2015). The Fourth Circuit has long held that a court must inform a pro se litigant of his

obligation in responding to a motion for summary judgment. Roseboro v. Garrison, 528 F.2d 309

(4th Cir. 1975) (applying rule in non-prisoner case); Davis v. Zahradnick, 600 F.2d 458 (4th Cir.



                                                 6
1979) (applying rule in prisoner case). Courts also have “some responsibility to assist pro se

litigants who are unable to identify the proper defendant.” Meckley v. United States, No. 91-2702,

1992 WL 90561, n. 3 (4th Cir. April 30, 1992). The “liberal construction” employed in interpreting

pro se petitions often requires an “active interpretation.” Fitz v. Terry, No. 88-7328, 1989 WL

64157 (4th Cir. May 26, 1989) (emphasis added). Thus, in fulfilling their duty to liberally construe

pro se complaints, judges must employ an active interpretation of pro se pleadings and, in limited

circumstances, actively assist a pro se litigant as the situation requires.

        In addition to liberal construction of pro se pleadings generally, decisions of the Fourth

Circuit have demonstrated an increasing aversion to dismissing pro se litigants’ discrimination and

other civil rights claims on technicalities. Laber v. Harvey, 438 F.3d 404, 426–27 (4th Cir. 2006)

(en banc) (expressing disinclination to decide the case based on a technicality). Even where the

pro se litigant has not moved to amend, “[t]he court should freely give leave [to amend] when

justice so requires.” Fed. R. Civ. P. 15(a)(2). Indeed, the judges of the Western District of North

Carolina have recognized allowing a pro se party an opportunity to fix the deficiency is the better

course, even where dismissal would otherwise be warranted. Threat v. Potter, No. 3:05CV116,

2006 WL 1582393, at *1 (W.D.N.C. June 2, 2006) (“Dismissal of the Complaint could be

warranted under these circumstances. However, in its discretion, the Court finds that allowing the

Plaintiff to amend her Complaint to correct these deficiencies is a wiser course than to order a

dismissal at this early stage of the action.”). “This liberal rule gives effect to the federal policy in

favor of resolving cases on their merits instead of disposing of them on technicalities.” Laber, 438

F.3d at 426.

        While a district court cannot be counsel for the pro se litigant on substantive issues,

Gordon, supra, judges must provide pro se litigants with procedural instruction to ensure, where



                                                   7
possible, resolution on the merits. Laber, supra.

               3.      Treatment of Otherwise Abandoned Claims by Pro Se Litigants in
                       Other Circuits

       In the absence of a case directly on point in the Fourth Circuit, the Court has turned to

decisions of judges in other circuits which address the same general rule of abandonment through

amendment, but in the context of pro se litigants. In similar circumstances, the Second Circuit has

held that the question of abandonment by the pro se litigant is one of intent. Austin v. Ford Models,

Inc., 149 F.3d 148, 155–56 (2d Cir. 1998), abrogated on other grounds by Swierkiewicz v. Sorema

N. A., 534 U.S. 506 (2002). In Austin, the Second Circuit Court of Appeals held that

       ultimately, the question of abandonment is one of intent; ordinarily it makes perfect
       sense to hold that a party who seeks to file an amended pleading that omits a claim
       intends to abandon the claim, irrespective of whether the amended pleading is
       permitted by the court. Where the party is proceeding pro se, the question is less
       easily resolved.”

Id. In declining to extend the general rule to pro se parties, the court reasoned:

       A pro se party may not fully understand the superseding effect of the second
       pleading, even when it is allowed much less when it is disallowed. Moreover, there
       is an element of unfairness in the adverse party's benefitting from the terms of a
       pleading that it has successfully opposed. Finally, because a pro se plaintiff who
       brings a civil rights action should be fairly freely afforded an opportunity to amend
       her complaint the pro se plaintiff would normally be allowed to reallege claims
       omitted from the second pleading once she had been informed that the effect of that
       pleading was to abandon those claims.

149 F.3d at 155–56 (citations omitted). In other words, where a pro se litigant has omitted earlier-

alleged claims from his or her amended complaint, the Austin court held the trial judge must inform

the pro se party of the effect of the amended pleading before the omitted claims may be deemed

abandoned. Recently, the Second Circuit reiterated the position it took in Austin, making it clear

that it “declined to extend that rule [of abandonment] to pro se parties.” Elliott v. City of Hartford,

No. 14–3633–cv, 649 F. App'x 31, 32 (2d Cir. May 19, 2016).



                                                    8
       The Seventh Circuit appears to treat abandonment through amendment in the same manner

as the Second Circuit. In Abdullahi v. Prada USA Corp., 520 F.3d 710, 712 (7th Cir. 2008), the

Seventh Circuit found it rather “unlikely” that the plaintiff’s omission was intentional and,

“bearing in mind her pro se status,” concluded that the district court was “premature” in dismissing

the plaintiff’s Section 1981 claim.

       Other district court courts have taken a slightly different approach by affirmatively asking

pro se plaintiffs whether they were, in fact, seeking to abandon their initial federal claims. See,

e.g., Allen v. N.Y.C. Hous. Auth., No. 10 CIV. 168 CM DF, 2012 WL 4794590 (S.D.N.Y. Sept.

11, 2012). In Allen, the Court had already explained to plaintiff during a case-management

conference that an amended complaint must stand on its own and include all claims alleged.

Notwithstanding this guidance, plaintiff in that case failed to include all his claims in the amended

complaint. Still not confident that plaintiff intended to abandon the omitted claims, the Court

sought clarification in an Order stating:

       Nonetheless, the Court notes that Plaintiff is proceeding in this case pro se, and that
       he still may not have understood that, if he did not re-allege his original claims in his
       proposed amended pleading, those claims could be considered abandoned. Under the
       circumstances, and before this Court rules on Plaintiff's motion to amend, the Court
       will give Plaintiff the opportunity to clarify whether he, in fact, wishes to drop his
       race discrimination claim and any other claims alleged in his Complaint that are not
       also alleged in his proposed Amended Complaint.

Allen, 2012 WL 4794590, at *4.

       This Court’s canvas of decisions from other circuits has revealed that courts in other

jurisdictions consistently allow pro se litigants an opportunity to reallege claims into their amended

pleading once they have been informed that the effect of that pleading was to abandon those claims.

The Court can find no cases that hold that abandonment through amendment is appropriate where

the pro se plaintiff is both uncounseled and unadvised by the district court.



                                                  9
                4.      Application of Fourth Circuit and Out-of-Circuit Decisions to the
                        Present Case

        Like most pro se litigants, plaintiff has demonstrated a lack of understanding of the

technical and procedural requirements for litigating in federal court. He has captioned several

filings improperly, included claims in his First Amended Complaint that were outside the scope of

the magistrate judge’s July 18 Order, and attempted to file a Second Amended Complaint after the

deadline set by the magistrate judge had already passed.

        But it is apparent that plaintiff does not know how to remedy these errors on his own and

was not advised before defendant moved to dismiss that he must include in his amended complaint

any claims from his original complaint that he wished to pursue, otherwise they would be

abandoned. This Court’s reading of current Fourth Circuit decisions along with persuasive

authority from other circuits counsels that abandonment through amendment should be cautiously

applied to pro se litigants.

IV.     Conclusion

        For the reasons stated above, the Court adopts in part the Recommendation that the First

Amended Complaint only states a claim for libel. In light of this Court’s de novo review of case

law, the Court will decline to adopt the recommendation that the claims contained in the original

complaint have been abandoned and should be dismissed, at least for now. The Court will, on the

following pages, explain the applicable law and afford plaintiff an opportunity to reassert his

original claims, his claim for libel, and one last chance to assert a claim under the FMLA in a

pleading captioned “Third Amended Complaint.”




                                               10
                                             ORDER

       IT IS, THEREFORE, ORDERED that the Memorandum and Recommendation (#26) is

ACCEPTED insofar as it recommends GRANTING defendant’s Motion to Dismiss Plaintiff’s

Second Amended Complaint (#21) as to all claims therein contained other than plaintiff’s cause of

action for Libel. The defendant’s Motion to Dismiss Plaintiff’s Second Amended Complaint (#21)

is otherwise DENIED without prejudice as to the FMLA claim and claims contained in the original

Complaint.

       IT IS ORDERED that plaintiff is GRANTED leave to file a “Third Amended Complaint”

in light of the following Advice:

                                    ADVICE TO PLAINTIFF

               Plaintiff is ADVISED that where a plaintiff fails to reassert claims that were
       contained in the original Complaint, those claims can be found to be abandoned
       and dismissed by the Court. If plaintiff wishes to keep and pursue those claims, he
       must now reassert those claims in a pleading captioned “Third Amended
       Complaint.” That “Third Amended Complaint” must also include his claim for
       libel and, if he still wishes to pursue it, the previously allowed claim under the
       FMLA. No other claims may be asserted in that pleading.
               By “reasserting the claims,” the Court means that plaintiff would need to
       copy those claims from his original Complaint and place them into the “Third
       Amended Complaint.”
               By “Third Amended Complaint” the Court means precisely what it says, a
       document with a caption of “Third Amended Complaint,” and not “Motion to
       Amended Complaint.”
               Plaintiff is granted leave to file his “Third Amended Complaint” within 21
       days of entry of this Order.
               Finally, plaintiff is cautioned that failure to comply with the precise
       instructions in this Order may result in the dismissal of his original claims and his
       permitted but unpled claim under the FMLA.


       Plaintiff is allowed 21 days from the date this Order is entered to file his “Third Amended

Complaint.” This means that plaintiff has until April 17, 2019, to file his Third Amended

Complaint in the office of the Clerk of this Court.



                                                11
       IT IS FURTHER ORDERED that in the event plaintiff files a Third Amended Complaint,

the defendant shall have 14 days to Answer or otherwise respond to that pleading.


                                           Signed: March 13, 2019
       .




                                               12
